Citation Nr: 1117574	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to warrant revocation of forfeiture case declared against the appellant.
				

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran had recognized Guerrilla service from November 1944 to November 1945.  He served with the United States Army Forces Far East (USAFFE).  The Veteran died in August 1950.  The appellant was married to the Veteran at the time of his death.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 administrative decision of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

Historically, the RO found in a November 1981 Forfeiture Decision that the appellant to had forfeited all rights, claims, and benefits to which she might otherwise be entitled.  The appellant voiced no disagreement with that denial of benefits within the applicable appeals time period and so the November 1981 Forfeiture Decision became final.  38 U.S.C.A. § 7105.  

Subsequently, the appellant has attempted to reopen her claim multiple times and has been denied on such occasions, to include an April 1996 Board decision and a February 2001 RO administrative decision.  The appellant initiated, but did not perfect, an appeal as to the latter determination.  Since the time of that most recent decision, the Veteran has submitted additional evidence in an attempt to reopen her claim and the current appeal ensued.

In February 2010, the Board remanded this case for further issuance of notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  Complete and appropriate notice was issued in April 2010, which constitutes compliance with the Board's February 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described below, this claim is reopened.  The underlying issue of revocation of forfeiture case declared against the appellant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a November 1981 Forfeiture Decision, the RO declared the appellant to have forfeited all rights, claims, and benefits to which she might otherwise be entitled under VA law.

2.  The subsequent April 1996 Board decision and unappealed February 2001 administrative decision declined to reopen the claim. 

3.  Evidence received since the time of the February 2001 administrative decision relates to the underlying issue of fraud and therefore raises a reasonable possibility of substantiating the appellant's current claim.


CONCLUSIONS OF LAW

1.  The November 1981 Forfeiture Decision, which determined that the appellant had forfeited her rights to VA death benefits, is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976)(now codified at 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2010)).

2.  The April 1996 Board decision and unappealed February 2001 RO administrative decision are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

3.  New and material evidence has been received and the claim of revocation of forfeiture case declared against the appellant is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is reopening the claim for revocation of forfeiture case declared against the appellant, there is no need to discuss compliance with VA duties to notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to reopen this claim.  The Board finds that all notification and development actions required to fairly adjudicate this claim have been accomplished.

New and Material Evidence

In a Forfeiture Decision dated in November 1981, the RO declared the appellant to have forfeited all rights, claims, and benefits to which she might otherwise be entitled.  The basis for this finding was that the appellant had knowingly, intentionally, and deliberately furnished fraudulent statements in support of her claim for death benefits as an unmarried widow of the Veteran.  The evidence at that time, including lay statements from those familiar with the appellant, indicated that she had been living with another individual, C.F., in a husband-wife relationship from 1971 to 1976.  

The appellant attempted to reopen her claim previously and was denied in an April 1996 Board decision.  Another attempt to reopen this claim was likewise denied in an unappealed February 2001 administrative decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

The evidence received since the last final decision includes the April 2000 affidavit of the appellant's daughter-in-law, received in July 2004, which in pertinent part denounced her earlier statements related to the appellant's relationship with C.F.  

The evidence received since the last final decision addresses the underlying issue of whether previous evidence related to the appellant's status as the Veteran's unmarried widow were fraudulent.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously submitted to agency decision makers and is therefore new.  As the original forfeiture decision was based on a finding that the appellant had misrepresented herself as the Veteran's unmarried widow because she had been living in a husband/wife relationship with C.F., evidence which established that the appellant was not living in a husband/wife relationship with C.F. would disprove the finding of fraud.  As such, the claim is reopened.



ORDER

The claim for revocation of forfeiture case declared against the appellant is reopened.


REMAND

Revocation

Upon reopening of this claim the Board is required to consider whether or not to proceed to de novo review.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that when the Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration on the merits, unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, the appellant has not submitted such a waiver.  As the credibility of the various lay evidence is paramount to the disposition of this case, initial RO review is necessary.

Insofar as the appellant's representatives have argued that her claim should be considered in light of any regulatory changes impacting remarriages and the inference of remarriages, the Board clarifies that the November 1981 Forfeiture Decision was not based on her inferred remarriage, but rather on a finding that the appellant had fraudulently misrepresented her unmarried status by providing false information regarding the termination of her relationship with C.F.  This ostensibly married relationship with C.F. had formed the original basis for the appellant's loss of status as the Veteran's unmarried widow in an October 1959 memorandum.  

In applying for restoration of benefits in July 1973, the appellant stated that this relationship had ended in approximately 1967 and she once again qualified as the Veteran's unmarried widow.  In a January 1976 administrative decision, the appellant was found to meet the requirements for recognition as the Veteran's unmarried widow and benefits were restored.  Subsequent to that decision, in an October 1979 statement, the appellant's daughter-in-law, R.N.A., contacted VA stating that the appellant and C.F. had been living as husband and wife near Quezan City in 1976.  An investigation was initiated and ultimately forfeiture was declared against the appellant in a November 1981 decision based on evidence that her ostensibly married relationship with C.F. extended beyond the time frame she had reported.  

Again, the November 1981 decision found that she knowingly, intentionally, and deliberately furnished and/or caused to be presented to VA materially false and fraudulent statements and evidence in support of her claim for death benefits as the unmarried widow of a veteran.  The underlying June 1980 administrative decision recommended that the widow's June 1973 and October 1975 statements and July 1974 and April 1980 testimonies regarding her marital status be held to be material and false.  The November 1981 decision specifically found that the appellant had been living in a husband/wife relationship with C.F. since before January 1, 1971, until 1976.  Due to this relationship, she was not legally entitled to death benefits as the unmarried widow of a veteran.   

The issue, therefore, is whether the appellant's statements and testimony relating to her marital status submitted in conjunction with her July 1973 claim for restoration of benefits were fraudulent.  See 38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a) (holding that VA must determine whether the appellant knowingly made, or caused to be made, false or fraudulent statements concerning a claim for benefits); see also Trilles v. West, 13 Vet. App. 314 (2000)(holding that the burden of proof is upon VA to show that forfeiture is supported by the evidence beyond a reasonable doubt).  This is the question remanded for de novo review.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the issue revocation of forfeiture case declared against the appellant on its underlying merits, i.e., on a de novo basis.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


